IN THE SUPREME COURT OF THE STATE OF NEVADA


                    RICKEY TODD MAJOR,                                       No. 83566
                                     Appellant,
                                       vs.

                    THE STATE OF NEVADA,
                                                                                    FILE
                                     Respondent.                                    OCT 2 1 2021
                                                                                   EUZAB A. BROWN
                                                                                CLE   F S PREME
                                                                               BY
                                         ORDER DISMISSING APPEAL                     DEPUTY CLEW(


                                This is a pro se appeal from an order of the district court

                    denying a "motion for relief from judgment or order under FRCP Rule 60(b)"
                    and denying a "request for reconsideration." Fourth Judicial District Court,
                    Elko County; Alvin R. Kacin, Judge.
                                Because no statute or court rule permits an appeal from an

                    order denying a motion for relief from judgment or order under FRCP Rule
                    60(b) and denying a request for reconsideration in a criminal matter, this
                    court lacks jurisdiction to consider this appeal. Phelps v. State, 111 Nev.
                    1021, 1022-23, 900 P.2d 344, 344-45 (1995); Castillo v. State, 106 Nev. 349,
                    352, 792 P.2d 1133, 1135 (1990). Accordingly, this court
                                ORDERS this appeal DISMISSED.




                                                                        J.
                                             Cadish


                          eieku
                    Pickering                                 Herndon



SUPREME COURT
        OF
     NEVADA


101 1947A    40).                                                               2- t "c) 3 3 2-
                                                                                      "
cc:   Hon. Alvin R. Kacin, District Judge
      Rickey Todd Major
      Attorney General/Carson City
      Elko County District Attorney
      Elko County Clerk




                                    2